—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered September 12, 1996, convicting defendant, upon her plea of guilty, of attempted robbery in the first degree, and sentencing her to a term of 4V2 to 9 years, unanimously affirmed.
“[T]he court considered and appropriately denied youthful offender treatment on the basis of the seriousness of the crime” {People v Rivas, 246 AD2d 488, 489). We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Ellerin, Nardelli, Rubin and Mazzarelli, JJ.